In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-009 CR

____________________


BRUCE EDWARD DAVIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 99510




MEMORANDUM OPINION
 On September 24, 2007, the trial court sentenced Bruce Edward Davis on a conviction
for possession of a controlled substance as a repeat offender.  Davis filed a notice of appeal
on December 10, 2007.  The trial court entered a certification of the defendant's right to
appeal in which the court certified that this is a plea-bargain case and the defendant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial
court's certification to the Court of Appeals.
	On January 7, 2008, we notified the parties that we would dismiss the appeal  unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered February 20, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.